DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in figure 2, it is believed that step S9, “correcting/hold-opening step” should be “correcting/hole-opening step”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mikihiko et al. (JP 2004-332746A) in view of Shinji et al. (JP 2004-114108A).
Re: claim 1, Mikihino shows a manufacturing method for a cylinder device, as in the present invention, which includes:
a cylinder 1 having one side having an opening portion provided therein;
a piston 8 provided in the cylinder;
a piston rod 4 having one side coupled to the piston and the other side extending from the cylinder;
a seal member 15 provided in the opening portion of the cylinder and configured to seal a working fluid sealed in the cylinder; and
a mounting member 3 provided on an outer circumferential side of the cylinder, the method comprising:
a welding step for fixing the mounting member to the cylinder through electrical resistance welding, page 5, last paragraph; and
an assembling step for assembling the piston, the piston rod, and the seal member to the cylinder through the opening portion, see figure 1.
Mikihiko’s method lacks a step of demagnetizing.  Shinji is cited to teach a step of demagnetizing after a welding step in the Abstract.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Mikihiko to include a demagnetizing step such as taught by Shinji in order prevent metallic power from sticking to the cylinder device and to avoid decrease of productivity.  
Re: claim 5, Mikihiko shows a swaging step for reducing a diameter of the opening portion of the cylinder performed before the demagnetizing step in figure 2. 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mikihiko et al. (JP 2004-332746A) in view of Shinji et al. (JP 2004-114108A) and further in view of Heiliger (5,348,425) and Lim (2011/0100981).
Re: claim 2, Mikihiko’s method, as rejected and modified above, lacks a coating step for coating the outer circumferential side of the cylinder wherein the coating step is provided between the welding step and the demagnetizing step.  Heiliger is cited to teach a coating step for coating the outer circumferential side of a cylinder 6 of the cylinder device MP in figure 2 to protect the cylinder from the elements.  Lim is cited to teach that during the coating process of metal pipe, a pre-heating step using induction coils is performed which results in residual magnetism in the pipe.  As such, a demagnetizing step is necessary after a coating step of the metal pipe.  It would have been further obvious to one of ordinary skill in the art before the effective filing date to have further modified the method of Mikihiko to include a coating step such as taught by Heiliger to protect the cylinder of Mikihiko from the elements; and to perform the coating step between the welding step and the demagnetizing step in order to release the residual magnetism on the cylinder of Mikihiko as taught by Lim.
Re: claim 3, Heiliger shows the coating step being performed while the cylinder 6 is moved in a coating machine 14 in a state in which the cylinder is hung on a hanger 19, 19A; and Lim shows the demagnetizing step being performed in a state in which the pipe is moved by a belt conveyor.  As modified, the method of Mikihiko would comprise the coating step being performed while the cylinder is moved in a coating machine in a state in which the cylinder is hung on a hanger; and the demagnetizing step is performed in a state in which the cylinder is hung on the hanger in order to for the cylinder to be moved along by a belt conveyor.
Re: claim 4, it is believed that common sense would dictate that a cylinder should be completely dry after the coating step before any other process to be performed on the cylinder in order to ensure that the coating is fully cured on the cylinder. As such, a drying step for drying the cylinder after the coating step, wherein the demagnetizing step is performed after the drying step would be necessary in the method of Mikihiko, as modified by Heiliger and Lim.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hattori, Holley, Shibata et al., Handke et al., Nagasawa et al., Obrecht, Mohammadi, and Kuno et al. are cited for other cylinder devices and methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/Xuan Lan Nguyen/                                                                 Primary Examiner, Art Unit 3657